Exhibit 10.3

 

AMENDMENT

 

Lionbridge Technologies Holdings, B.V. (“LTBV”) and Morgan Stanley Venture
Capital Fund II Annex, L.P. and Morgan Stanley Venture Investors Annex, L.P.,
(collectively, “Morgan”), amend the Senior Subordinated Promissory Note issued
by LTBV to Morgan on March 9, 1999 by changing the payment date reflected
therein to August 12, 2003.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or duly authorized representatives as of the 29th
day of July, 2003.

 

MORGAN STANLEY VENTURE CAPITAL

FUND II ANNEX, L.P.

 

By: Morgan Stanley Venture Partners II, L.P.,

its General Partner

 

By: Morgan Stanley Venture Capital II, Inc.,

its Managing General Partner

 

By: /s/ DEBRA ABRAMOVITZ

 

MORGAN STANLEY VENTURE

INVESTORS ANNEX, L.P.

 

By: Morgan Stanley Venture Partners II, L.P.,

its General Partner

 

By: Morgan Stanley Venture Capital II, Inc.,

its Managing General Partner

 

By: /s/ DEBRA ABRAMOVITZ

 

LIONBRIDGE TECHNOLOGIES

HOLDINGS, B.V.

 

By: /s/ DAVID W. DAHN

 

1